DLD-017                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3189
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                               FREDERICK H. BANKS,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Crim. No. 2-03-cr-00245-001)
                     District Judges: Honorable Nora Barry Fischer
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    October 20, 2016

            Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                           (Opinion filed: November 22, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Frederick H. Banks appeals the District Court’s order denying his motion to

compel. For the reasons below, we will summarily affirm the District Court’s order.

       In 2004, Banks was convicted of mail fraud, criminal copyright infringement,

uttering and possession of a counterfeit or forged security, and witness

tampering. See United States v. Vampire Nation, 451 F.3d 189, 192 (3d Cir. 2006).

His sentence, including a period of supervised release, expired in May 2015. See

United States v. Banks, 612 F. App’x 643, 643 (3d Cir. Aug. 19, 2015) (per curiam).

In July 2016, Banks filed a “Motion to compel Government to affirm or deny

existence of electronic surveillance.” The District Court denied the motion. Banks

filed a notice of appeal.1

       In his motion to compel, Banks requested that the Government report to him

whether there had been any surveillance that contributed to the indictment in his case.

The District Court denied the motion to compel because the criminal proceeding was

closed. The District Court did not err in denying the motion. The criminal

proceeding is closed, and his sentence has expired. Banks had no pending challenge

to his conviction that had reached the stage of entitling him to discovery from the

Government.




1
  The notice of appeal also included a motion for reconsideration of the Court’s denial of
the motion to compel. The District Court denied the motion for reconsideration, and
Banks has not appealed that denial.
                                            2
        Pursuant to Rule 6 of the Rules Governing § 2255 Proceedings, discovery may

be authorized for good cause if the party provides reasons for the request. Thus, even

if a challenge to his conviction had reached the discovery stage, Banks did not show

good cause for the District Court to authorize discovery. Banks did not point to any

evidence used against him at trial which might have involved undisclosed electronic

surveillance2 or explain how the disclosure of any purported surveillance would

undermine his conviction; his boilerplate motion provided few details specific to his

case.

        Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




2
 Banks was convicted for his selling illegally copied versions of copyrighted software
online. In affirming his conviction on direct appeal, we did not mention any evidence
used against Banks that might have come from undisclosed electronic surveillance by the
Government. Vampire Nation, 451 F.3d at 192-94. The Government’s brief on appeal
details the evidence against Banks, and none appears to involve undisclosed electronic
surveillance. Brief for Appellee, United States v. Vampire Nation, Nos. 05-1715 & 05-
3047, 2005 WL 5988328 (3d Cir. 2005).
                                             3